Citation Nr: 0100358	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  97-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of coccygectomy residuals including chronic 
lumbosacral strain and right sciatic radiculopathy, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1976 to March 
1981.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which established service 
connection for sacral and coccygeal fracture residuals 
including coccygectomy residuals and thoracic and lumbar 
spine scoliosis and assigned a 10 percent evaluation for that 
disability.  In March 2000, the RO recharacterized the 
veteran's sacral and coccygeal fracture residuals as 
coccygectomy residuals including chronic lumbosacral strain 
and right sciatic radiculopathy evaluated as 40 percent 
disabling.  In September 2000, the veteran was scheduled for 
an October 2000 hearing before a Veterans Law Judge sitting 
at the RO.  The veteran failed to report for the scheduled 
hearing.  In a November 2000 written statement, the veteran 
indicated that she had failed to attend the scheduled hearing 
due to her erroneous reading of the hearing notice.  She 
requested that the hearing be rescheduled.  In December 2000, 
the Board granted the veteran's request for a rescheduled 
hearing before a Veterans Law Judge sitting at the RO.  The 
veteran is represented in this appeal by the Disabled 
American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected spinal 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's spinal 
disability.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


REMAND

In December 2000, the Board granted the veteran's request for 
a rescheduled hearing before a Veterans Law Judge sitting at 
the RO.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action: 

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  


		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

